The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 21, 2014

                                           No. 04-13-00828-CR

                                        Saul Matthew CASTILLO,
                                                Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 437th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2011CR10721
                             Honorable Lori I. Valenzuela, Judge Presiding

                                              O R D E R
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain case,
and the defendant has NO right of appeal.” On December 2, 2013, we ordered Appellant to show cause in
writing why this appeal should not be dismissed.
        On December 9, 2013, Appellant advised this court that the trial court likely pronounced in open
court at the sentencing hearing on October 17, 2013, that Appellant has the right to appeal a pre-trial
ruling under Franks v. Delaware, 438 U.S. 154 (1978). See generally Cates v. State, 120 S.W.3d 452,
355–59 (Tex. Crim. App. 2003) (discussing a Franks hearing). The court reporter filed a record of the
sentencing hearing. On January 17, 2014, Appellant filed a supplemental response to our show cause
order and again asserts that Appellant has a right to appeal a pre-trial Franks ruling. We agree.
        Therefore, we ORDER the presiding judge of the 437th Judicial District Court to sign a
completed certification indicating whether the defendant has a right of appeal and forward it to the district
clerk within TWENTY days of the date of this order.
         We ORDER the Bexar County District Clerk to file a supplemental clerk’s record containing the
trial court’s certification of the defendant’s right of appeal in this court within TEN DAYS after the trial
court provides the certification to the district clerk. See TEX. R. APP. P. 34.5(c)(2).
        All other appellate deadlines remain SUSPENDED pending further order of this court.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 21st day of January, 2014.

                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court